KINKADE, J.
1. A contract between the owner of real estate and a real estate broker that the latter should find a purchaser therefor at a named price net to the owner does not entitle the broker to recover commission from the owner unless and until the broker procures a purchaser ready, able and willing to take the property at a price sufficiently in excess of the owner’s net price to cover the broker’s commission.
2. Where the broker produces a purchaser hut the sale fails because the purchaser will not pay even the net price, and at a later time the owner requests the broker to again assemble the same parties for further negotiations, hut at the time of such request makes no further statement concerning price or commission, and the broker, pursuant to such request again brings the parties together, and such negotiations then take place between the owner and the purchaser in the presence of the broker as result in the owner reducing the sale price $500, to which the purchaser agrees, and then the purchaser, to protect himself against a claim of commission by the broker, asks the owner if any commission is to be paid to the broker, and the owner then states that he, the owner, will take care of or will pay the broker’s commission, to which the broker assents by his silence on that subject, the owner htereby obilgates himself anew to pay the commission of the broker.
3. When the amount of the commission is not mentioned, hut there is evidence of a general custom in that locality with respect to the percentage of commission on sales of real estate, the custom will prevail.
Judgment affirmed.
Marshall, CJ., Day, Allen, Robinson, Jones and Matthias, JJ., concur.